DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,610,896 in view of Fink (US 4604029). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the manifold member and vibration generating member with the grooves formed in the surface of the vibration generating member. The claims fail to teach the grooved drive comprising a plurality of triangular recessed grooves formed in an outer surface of the shaft around a circumference of the shaft, each of the triangular grooves are evenly spaced around the circumference of the shaft.
However, Fink teaches a vibrator with turbine drive (Figures 1-4) which includes a plurality of triangular recessed grooves (23) formed in an outer surface of the shaft around a circumference of the shaft, each of the triangular grooves are evenly spaced around the circumference of the shaft (Figures 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooved drive of the shaft of ‘896 such that the grooved drive comprising a plurality of triangular recessed grooves formed in an outer surface of the shaft around a circumference of the shaft, each of the triangular grooves are evenly spaced around the circumference .
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,987,698 in view of Fink (US 4604029). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in claimed subject matter, including the defining of the manifold member and vibration generating member with the grooves formed in the surface of the vibration generating member. The claims fail to teach the grooved drive comprising a plurality of triangular recessed grooves formed in an outer surface of the shaft around a circumference of the shaft, each of the triangular grooves are evenly spaced around the circumference of the shaft.
However, Fink teaches a vibrator with turbine drive (Figures 1-4) which includes a plurality of triangular recessed grooves (23) formed in an outer surface of the shaft around a circumference of the shaft, each of the triangular grooves are evenly spaced around the circumference of the shaft (Figures 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooved drive of the shaft of ‘896 such that the grooved drive comprising a plurality of triangular recessed grooves formed in an outer surface of the shaft around a circumference of the shaft, each of the triangular grooves are evenly spaced around the circumference of the shaft as taught by Fink for the purposes of reducing noise at a high level of efficiency (Fink, Col. 2, Lines 37-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 4604029) in view of Neumann (US 20180292501) and Elliston (US 3866480).
Regarding claims 1 and 4;
Fink discloses a hydraulic vibration generation device comprising: a manifold member (Figures 1-2) comprising an inner volume (Figure 2), a fluid inlet orifice (5) and a fluid outlet orifice (6); a vibration generating member comprising a grooved drive and an off-center weight (see Figures 1-2), wherein: the vibration generating member is a cylindrical shaft; and the grooved drive comprising a plurality of triangular recessed grooves (23) formed in an outer surface of the shaft around a circumference of the shaft, wherein each triangular recessed groove of the plurality of triangular recessed grooves are evenly spaced around the circumference of the shaft (Figures 2-3); and at least one retaining plate (26), wherein: the inner volume receives the vibration generating member within the inner volume; the at least one retaining plate retains the vibration generating member within the inner volume in response to coupling the at least one retaining plate to the manifold member. The inlet/outlet orifices are formed in the manifold at “any angle”.
Fink fails to teach the vibration generating member rotates and generates vibration in response to hydraulic oil flowing into the inner volume of the manifold member through the inlet orifice, wherein a portion of the hydraulic oil engages the plurality of triangular recessed grooves to rotate the vibration generating member, and the hydraulic oil flows out of the inner volume of the manifold member through the outlet orifice.
Neumann teaches a vibration generating device (10) with an inlet (14) and outlet (22), the device further comprises a vibration generating member that rotates, the vibration 
Because Fink discloses a vibration generating device with circumferentially spaced grooves that interact with a pressurized fluid, and because Neumann teaches that such vibration generating devices utilize liquid or gas, and because Elliston teaches that oil can be utilized as the liquid, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify substitute the fluid of Fink such that  hydraulic oil flowing into the inner volume of the manifold member through the inlet orifice, wherein the hydraulic oil flows through the enlarged radius portion and a portion of the hydraulic oil engages the plurality of recessed grooves to rotate the vibration generating member, and the hydraulic oil flows out of the inner volume of the manifold member through the outlet orifice as taught by Nuemann and Elliston as none but the expected result of generating a vibrational force through the rotation of the rotor. Nuemann shows that air is art recognize equivalent to liquid and other fluids for such vibration generating devices, and Elliston teaches that it’s known for the liquid to be oil.
	Regarding claims 2-3, Fink in view of Nuemann and Elliston teaches the device according to claim 1 above. Fink further discloses the vibration generating member comprises at least one void (16, 17) formed into the shaft to create the off-center weight shaft and the manifold member is formed as a unitary member (Figure 1).
	Regarding claim 7, Fink in view of Nuemann and Elliston teaches the device according to claim 1 above. Fink as modified by Neumann and Elliston further teaches the vibration generating member is rotatable in one direction in response to flowing the hydraulic oil into the manifold member through the inlet orifice and out the outlet orifice and is rotatable in an opposite direction in response to flowing of the hydraulic oil into the manifold member through the outlet orifice and out the inlet orifice (flowing the fluid through the inlet travels around the circumference to the outlet, and vice versa with a changed fluid direction).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 4604029) in view of Neumann (US 20180292501) and Elliston (US 3866480), and further in view of Wadensten (US 4472980).
Fink in view of Neumann and Elliston teaches the vibration generating device according to claim 1 above.
Fink fails to teach a sealing member coupled between the bearing retaining plate and manifold member.
Wadensten teaches a rotary vibrator that includes a housing (320) that includes a shaft (240) and end plates (180, 182), and there is further a seal (183) between the housing and the end plates (Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and bearing retaining plates of Fink such that there is a sealing member coupled between them as taught by Wadensten for the purposes of sealing the fluid within the manifold member.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 4604029) in view of Neumann (US 20180292501) and Elliston (US 3866480), and further in view of Treat (US 6244815).
Fink in view of Neumann and Elliston teaches the device according to claim 1 above.
Fink is capable of being coupled to an external device for vibrating the external device, but does not explicitly show/teach it.
Treat teaches a vibrating device with a rotating vibrating generating member (Figure 1), and the manifold member (14) connects to an external device (25) for vibrating the external device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of the device of Fink such that it can be configured to couple to an external device as taught by Treat for the purposes of vibrating the external device; this is what the turbine vibrators are utilized for.
Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745